     2:20-cv-03537-RMG       Date Filed 10/27/20   Entry Number 74   Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

League of Women Voters, et al.,                        No.: 2:20-cv-03537-RMG

             Plaintiff,

      v.
                                                         Notice of Appeal
Marci Andino, et al.,

             Defendants.


      Notice is hereby given that all Defendants (including the Intervenor-

Defendants) hereby appeal to the United States Court of Appeals for the Fourth

Circuit from the order granting in part the motion for preliminary injunction (ECF

No. 72), entered in this action on October 26, 2020.

                                              Respectfully submitted,


                                              s/ Wm. Grayson Lambert
                                              M. Elizabeth Crum
                                              Fed. ID No. 372
                                              Wm. Grayson Lambert
                                              Fed. ID No. 11761
                                              Jane W. Trinkley
                                              Fed. ID No. 4143
                                              lcrum@burr.com
                                              glambert@burr.com
                                              jtrinkley@burr.com
                                              BURR & FORMAN LLP
                                              Post Office Box 11390
                                              Columbia, SC 29211
                                              (803) 799-9800

                                              Counsel for Election Defendants
2:20-cv-03537-RMG   Date Filed 10/27/20   Entry Number 74   Page 2 of 2




                                      Susan P. McWilliams
                                      Fed. ID No. 3351
                                      smcwilliams@nexsenpruet.com
                                      Marc C. Moore
                                      Fed. ID No. 4956
                                      mmoore@nexsenpruet.com
                                      NEXSEN PRUET, LLC
                                      1230 Main Street, Suite 700
                                      Columbia, SC 29201
                                      (803) 253-8221

                                      Counsel for Speaker of the House of
                                      Representatives James H. Lucas


                                      M. Todd Carroll
                                      Fed. ID No. 9742
                                      Kevin A. Hall
                                      Fed. ID No. 5375
                                      todd.carroll@wbd-us.com
                                      kevin.hall@wbd-us.com
                                      WOMBLE BOND DICKINSON (US)
                                      LLP
                                      1221 Main Street, Suite 16
                                      Columbia, SC 29201
                                      (803) 454-6504

                                      Counsel for Senate President Harvey
                                      Peeler




                                  2
